SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1315
CA 11-01355
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, CARNI, AND SCONIERS, JJ.


ROBIN PUTNAM-CORDOVANO, INDIVIDUALLY AND AS
ADMINISTRATOR OF THE ESTATE OF ZACHARY P.
NYDAHL, DECEASED, PLAINTIFF-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

CSX CORPORATION, CSX TRANSPORTATION, INC.,
DEFENDANTS-APPELLANTS,
ET AL., DEFENDANTS.


ANSPACH MEEKS ELLENBERGER LLP, BUFFALO (ROBERT M. ANSPACH OF COUNSEL),
FOR DEFENDANTS-APPELLANTS.

CONNORS & VILARDO, LLP, BUFFALO (AMY C. MARTOCHE OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Niagara County
(Richard C. Kloch, Sr., A.J.), entered February 1, 2011 in a wrongful
death action. The order denied the motion of defendants CSX
Corporation and CSX Transportation, Inc. for a change of venue.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: CSX Corporation and CSX Transportation, Inc.
(collectively, defendants) contend on appeal that Supreme Court should
have granted their motion for a change of venue from Niagara County to
Chautauqua County. We reject that contention. “A motion for a change
of venue is addressed to the sound discretion of the court and, absent
an improvident exercise of discretion, the court’s determination will
not be disturbed on appeal” (County of Onondaga v Home Ins. Cos., 265
AD2d 896, 896; see 1093 Group, LLC v Canale, 72 AD3d 1561, 1562-1563).
In addition, general allegations of inconvenience or difficulty are
insufficient to justify a change of venue (see Mroz v Ace Auto Body &
Towing, 307 AD2d 403). Based on the record before us, it cannot be
said that the court improvidently exercised its discretion in denying
defendants’ motion (see 1093 Group, LLC, 72 AD3d at 1562-1563;
Stratton v Dueppengiesser, 281 AD2d 991; see also CPLR 510 [3]).




Entered:    December 30, 2011                   Frances E. Cafarell
                                                Clerk of the Court